Exhibit 10.40

LOGO [g94869img001.jpg]

 

    Memory Pharmaceuticals Corp.

100 Philips Parkway

Montvale, New Jersey 07645

Phone: (201) 802-7104

Fax: (201) 802-7190

www.memorypharma.com

  

James R. Sulat

President & CEO            

February 6, 2007

Mr. Michael Smith

Vice President, Business Development

Memory Pharmaceuticals Corp.

100 Phillips Parkway

Montvale, NJ 07645

 

RE: Amendment to Offer Letter

Dear Mike:

This letter amends the offer letter previously provided to you by Memory
Pharmaceuticals Corp. (the “Company”), dated May 3, 2006 (the “Offer Letter”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Offer Letter (as defined below).

The following amendments to the Offer Letter shall be effective as of the date
executed by you and the Company.

 

1. The following paragraph shall replace and supersede, in its entirety,
paragraph 3(f) of the Offer Letter:

 

  (f) Upon termination of your employment for any reason, the Company will pay
you within two (2) weeks of such termination, your current base salary earned
through the termination date, plus accrued and unused vacation, if any, and
other benefits or payments, if any, to which you are entitled, less applicable
deductions.

In the event your employment is terminated by the Company without “Cause” (as
defined below) or by you for “Good Reason” (as defined below), then for the
twelve (12) month period after such termination, the Company will continue to
pay you your semi-monthly rate in effect at the time of termination, less
applicable deductions. In addition, the Company will provide and pay the
Company’s portion of your group health insurance during such twelve (12) month
period, which shall count towards the applicable benefit continuation period
required by applicable law. Thereafter, your continued benefits during the
remainder of the continuation period shall be paid at your own expense.
Notwithstanding the foregoing, the Company’s payments for your group health
insurance will terminate when you have obtained such coverage through an
alternate source before the end of the twelve (12) month period following your
termination and you are required to notify the Company within seven (7) days of
obtaining such alternate coverage. The Company will reconcile such payments with
you quarterly, and any additional payments owed to you by the Company, and any
payments owed to the Company by you, will be paid respectively within two
(2) weeks following such reconciliation period.

If within three (3) months prior to, or within eighteen (18) months after, the
occurrence of a Change of Control (as defined below), your employment is either
terminated by the Company without Cause or you terminate your employment with
the Company for Good Reason, your unvested stock options will become fully
vested.

The Company will not be obligated to continue any payments to you or accelerate
vesting of your stock options under this paragraph 3(f) in the event you
materially breach the terms of this letter agreement or the Confidentiality
Agreement (as defined below). Notwithstanding any termination of your employment
for any reason (with or without Cause or for Good Reason), you will continue to
be bound by the provisions of the Confidentiality Agreement.



--------------------------------------------------------------------------------

All payments and benefits provided pursuant to this paragraph 3(f) shall be
conditioned upon your execution and non-revocation of a general release
substantially in the form of Exhibit A attached to this letter agreement at the
time of termination. Your refusal to execute a general release shall constitute
a waiver by you of any and all benefits referenced in this paragraph 3(f). The
Company will not be obligated to continue any such payments to you under this
paragraph 3(f) in the event you materially breach the terms of this letter
agreement or the Confidentiality Agreement.

Except as specifically set forth herein, all other terms and conditions of the
Offer Letter shall remain in full force and effect. On and after the date
hereof, each reference in this letter agreement or the Offer Letter to the
“letter” shall mean the Offer Letter as amended hereby.

Please sign below if you agree and accept the foregoing terms.

 

Sincerely, Memory Pharmaceuticals Corp. By:   /s/ James R. Sulat Name:   James
R. Sulat   President & CEO

I have read and agree to the terms and conditions contained herein:

 

/s/ Michael Smith     2/9/07 Michael Smith     Date